Citation Nr: 9936285	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  93-16 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for residuals of a fractured right patella.  

(The issues of entitlement to service connection for a 
gastrointestinal disorder and fibromyalgia, and of 
entitlement to a compensable disability rating for a chronic 
sprain of the left ankle, are addressed in a separate 
decision).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The case returns to the Board following remand to the RO in 
December 1993, May 1996, and June 1998.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The manifestations of residuals of a fractured right 
patella include subjective complaints of right knee pain and 
stiffness, particularly after use or in damp or cold weather, 
as well as limping, crepitus, and giving way or buckling.  
Objective evidence of right knee disability includes antalgic 
gait with a right limp, the inability to squat on the right, 
pain to patellofemoral compression associated with 
patellofemoral crepitus on the right, and slight atrophy and 
weakness in the right quadriceps.  There is no objective 
evidence of ligamentous instability, meniscal deficiency, or 
significant limitation of knee motion.  X-rays taken in March 
1999 and May 1999 show no bony pathology. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for residuals of a fractured right patella have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The RO originally established service connection for 
residuals of a fractured right patella in a June 1971 rating 
decision.  At that time, it assigned a noncompensable (0 
percent) disability rating.  That rating was continued in a 
June 1986 Board decision.  

In November 1991, the veteran submitted an informal claim for 
an increased rating for the right knee disability.  A 
November 1991 VA medical certificate showed that the veteran 
complained of right knee pain with associated problems 
walking.  

In a December 1991 rating decision, the RO continued to 
noncompensable rating for the residuals of the fractured 
right patella.  The veteran timely appealed that decision. 

Records from Valley Radiologists dated in September 1992 
showed that a bone scan and X-rays of the right knee showed 
mild sclerosis in the superior-posterior margin of the 
patella.  The physician commented that the clinical 
significance of the finding was doubtful.    

In his January 1993 substantive appeal, the veteran stated 
that he continued to have problems because of the fractured 
knee.  He limped and was barely able to walk.  

In June 1993, the veteran and his spouse testified before a 
member of the Board.  He had stiffness, throbbing, and aching 
in the knee.  The pain was constant but probably worsened 
throughout the day, especially after being on his feet all 
day at work.  Cold and dampness affected the pain.  He walked 
with a limp because of problems with his hips.  At time, the 
right knee felt weak and had buckled.  The veteran had been 
told that the right knee had a Baker's cyst, but he was not 
sure if that was related to the fractured patella.  A recent 
bone scan showed osteoarthritis.  The veteran was employed as 
a respiratory therapist, which involved a lot of walking and 
standing.  He testified that he was able to bend and squat.  
Right knee motion was basically intact, even though he might 
have stiffness or pain.  The throbbing and tingling he 
experienced were mainly in the knee.  He had never fallen 
from buckling of the knee.  The buckling was more likely to 
occur when he was fatigued.  The veteran's spouse indicated 
that he had limped for the entire time she had known him.  He 
was now less able to help around the house and participate in 
recreational activities.        

During the hearing, the veteran submitted additional VA 
medical records.  Notes dated in November 1992 indicated that 
results of a bone scan were consistent with osteoarthritis of 
the right knee.  The veteran was to continue taking non-
steroidal anti-inflammatory medications.  

VA outpatient medical records secured pursuant to the Board's 
December 1993 remand showed that in April 1994, the veteran 
continued to complain of right knee problems.

The veteran underwent a VA orthopedic examination in August 
1994.  The examiner reviewed the claims folder for the 
examination.  The veteran reported having chronic pain since 
incurring the right patella fracture, as well as recurrent 
swelling, both of which were aggravated by activity and 
dampness and cold.  The examiner indicated that the veteran 
was not wearing a knee brace or assistive device for 
ambulating.  He walked with a limp favoring the right leg 
with reduced propulsive force bilaterally secondary to 
perceived pain.  Examination revealed normal range of motion 
of the right knee with crepitus and discomfort on motion.  
The right thigh measured one-half inch smaller than the left 
thigh.  Calf circumference was symmetrical.  The veteran was 
able to knee bend to approximately 90 degrees.  The diagnosis 
included residuals of a fractured right patella.  X-rays of 
the right knee were negative for abnormality.       

In a January 1995 rating decision, the RO awarded a 10 
percent disability rating for the right knee disability 
effective from the date of the November 1991 claim.  The 
veteran continued to pursue his appeal.  

The RO obtained additional VA medical records pursuant to the 
Board's May 1996 remand.  In October 1995, the veteran 
complained of multiple joint problems, including knee pain.  
Examination was completely negative for swelling, synovitis, 
limitation of motion, or tenderness.  Notes dated later in 
October 1995 indicated that examination revealed crepitus 
with slightly decreased range of right knee motion, but no 
swelling or effusion.  In April 1996, the veteran underwent a 
rheumatological and immunological evaluation by a private 
physician, Joy Schectman, D.O.  The veteran complained of 
pain in multiple joints, including the right knee.  
Examination was significant only for a genu varum deformity.    

The veteran was afforded a VA orthopedic examination in 
August 1996.  He reported that he had experienced right knee 
aching and stiffness since suffering the fractured patella.  
He described a throbbing type of pain that increased and 
decreased.  He had pain when squatting, negotiating stairs, 
and driving.  He limped, though he attributed the limping to 
problems in addition to the right knee.  The veteran used a 
cane when he experienced joint inflammation.  He did not use 
a knee brace.  He took aspirin and Tylenol or Tylenol 3 for 
his symptoms.  He also had a prescription non-steroidal anti-
inflammatory medication.  Examination revealed no angular 
deformity of the right knee.  He was able to squat and rise.  
There was no effusion, ligamentous instability, meniscal 
deficiency, or excessive medial or lateral excursion of the 
patella.  Chondromalacia patellar testing was positive 
bilaterally.  Right knee motion was from 6 to 130 degrees.  
The circumference of both the right thigh and calf was one-
half centimeter smaller than the left leg counterpart.  The 
diagnosis was status post fracture of the right patella.  The 
examiner commented that the veteran adapted to his 
restrictions and was employed despite his impairments.  There 
was no clinical evidence of recurrent subluxation of the 
right patella or of abnormal retinacular laxity.  X-rays of 
the right knee showed no definite bony or joint abnormality.       

In a November 1996 personal statement, the veteran indicated 
that the muscle atrophy in the right leg resulted in a 
difference of one-half inch or more as compared to the left 
leg.  He had pain, aching, and stiffness in his joints that 
affected his entire right leg.  

The RO received medical records from Ravi Bhalla, D.O.  Notes 
dated in September 1995 indicated that the veteran complained 
of pain, stiffness, and swelling in multiple joints.  
Examination of the knees revealed popping and crepitus over 
the patellofemoral area.  Notes dated in October 1995 showed 
similar complaints and objective findings.  The assessment 
included osteoarthritis of the knees.  An October 1995 bone 
scan of the lower extremity was normal.  

A February 1996 report from James A. St. Ville, M.D., related 
that the veteran complained of multiarticular pains in joints 
including the knees.  He also described global muscle 
tightness associated with activity including moving the legs.  
Examination showed normal range of motion and normal 
stability in all large joints.      

Pursuant to the Board's June 1998 remand, the veteran was 
afforded a VA orthopedic examination in March 1999.  He 
reported having right knee pain, soreness, and aching on a 
daily basis.  There was occasional snapping and popping that 
was not painful.  He was unsure if there was swelling.  The 
veteran related that the knee did not lock, though it buckled 
at least once a week.  He had fallen a couple months before.  
He had full feeling in the leg.  The veteran stated that he 
had difficulty getting up if he kneeled for a long time.  He 
had cramps above and below the knee if he walked up to six 
flights of stairs.  There was occasional limp on the right if 
the knee hurt a lot.  However, the veteran indicated that he 
could be on his feet eight hours a day.  He did not use an 
ambulatory aid or a knee brace.  Examination revealed a 
normal gait.  There was no right knee deformity, tenderness 
to palpation, ligamentous instability, meniscal deficiency, 
or effusion.  Right lower extremity muscle strength was 
normal.  Testing for crepitation on active motion with 
palpation elicited occasional rubbing medially on extension, 
but no crepitation or grinding.  The calf muscles measured 
identical in circumference.  There were essentially no 
complaints of pain on patellar movement or compression.  
Right knee motion was from 0 to 130 or 135 degrees.  No 
additional X-rays were ordered.  The impression was 
subjective right knee pain with essentially no objective 
findings and undetermined etiology.  X-rays taken earlier in 
March 1999 showed no arthritis in the right knee.  The 
examiner stated that the right knee did not impact the 
veteran's ability to perform activities of daily living.  He 
assessed the veteran's functional impairment as minimal.            

The veteran submitted a March 1999 report of a VA employee 
medical evaluation.  The report essentially consisted of a 
review of all of the veteran's complaints as shown in his 
personal medical records, including back, hip, knee, and 
ankle pain.  The physician recommended that certain 
restrictions of activity for purposes of employment.  The 
veteran also submitted a May 1999 letter from the VA human 
resources department in which he was denied employment as a 
housekeeping aid due to his inability to meet certain job 
requirements, as determined by the medical evaluation, due to 
low back pain and problems with both hips and the right knee.  

The RO received a report of an independent medical 
examination dated in May 1999 by Boris Stojic, M.D.  Dr. 
Stojic's report included a comprehensive review of medical 
records dating from 1983 and addressed each of the veteran's 
orthopedic complaints, including the right knee.  The veteran 
had knee pain and stiffness since sustaining a right patella 
fracture in service, particularly with activities such as 
ambulation, prolonged standing, climbing stairs, or 
negotiating uneven ground.  Sometimes the pain was rather 
severe such that he had to use a cane.  He currently 
complained of continuous right knee pain with frequent 
episodes of giving way, stiffness, catching, popping, and 
balance loss.  X-rays of the right knee taken in May 1999 
showed no evidence of bony pathology and were essentially 
normal.  Dr. Stojic commented that the veteran walked with an 
antalgic gait and a limp on the right.  He was unable to 
squat on the right.  Examination of the right knee revealed 
motion from 0 to 130 degrees.  There was no ligamentous 
instability or meniscal deficiency.  There was pain on 
patellofemoral compression associated with patellofemoral 
crepitus on the right.  The right thigh measured one 
centimeter smaller than the left thigh.  The calf 
circumference was symmetric.  There was slight weakness in 
the right quadriceps.  The diagnosis included right 
symptomatic chondromalacia patella and atrophy and slight 
weakness of the right quadriceps.                

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The RO has evaluated the residuals of a fractured right 
patella as 10 percent disabling by analogy to Diagnostic Code 
(Code) 5257, other impairment of the knee.  38 C.F.R. § 
4.71a.  A 10 percent rating is assigned when there is slight 
knee disability from recurrent subluxation or lateral 
instability.  A 20 percent rating is in order when there is 
moderate knee disability.  

There are other diagnostic codes that provide for a 
disability ratings greater than 10 percent for knee 
disorders.  However, there is no evidentiary support for the 
application of Code 5256, ankylosis of the knee, Code 5258, 
dislocated semilunar cartilage, Code 5259, removal of 
semilunar cartilage, Code 5262, impairment of the tibia and 
fibula, or Code 5263, genu recurvatum.  In addition, the 
Board notes that the current evidence does not support even a 
10 percent rating for limitation of leg flexion under Code 
5260 or limitation of leg extension under Code 5261.  
Accordingly, the Board finds that the right knee disability 
is most appropriately rated under Code 5257.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).   

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996) (specifically discussing Code 
5257 and holding that the Board need not assign a separate 
rating for functional loss due to pain or weakness when the 
diagnostic code is not predicated on range of motion); 
Spurgeon v. Brown, 10 Vet. App. 194 (1997) (even if a 
separate rating for pain is not required, the Board is still 
obligated to provide reasons and bases regarding application 
of the regulation).  

A precedent opinion from VA's Office of General Counsel 
(General Counsel) held that a veteran who has arthritis and 
instability of the knee may be rated separately under Codes 
5003 and 5257.  VAOPGCPREC 23-97.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations).

Considering the evidence of record, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability rating greater than 10 percent for residuals of a 
fractured right patella.  The evidence shows manifestations 
of the right patella fracture that include ongoing subjective 
complaints of right knee pain and stiffness, particularly 
after use or in damp or cold weather, as well as limping, 
crepitus, and giving way or buckling.  Objectively, the VA 
examination report is essentially negative except for 
occasional rubbing in the knee.  The May 1999 private 
examination by Dr. Stojic report shows an antalgic gait with 
a right limp, the inability to squat on the right, pain to 
patellofemoral compression associated with patellofemoral 
crepitus on the right, and slight atrophy and weakness in the 
right quadriceps.  There is no objective evidence of 
ligamentous instability or meniscal deficiency and no 
evidence of significant limitation of knee motion.  As the 
evidence fails to reveal any substantial evidence to support 
the veteran's subjective complaints, the Board cannot 
conclude that the overall right knee disability picture more 
nearly approximates the criteria required for a 20 percent 
rating under Code 5257.  38 C.F.R. § 4.7.  In addition, the 
Board emphasizes that, although results of a November 1992 VA 
bone scan were interpreted as consistent with osteoarthritis 
in the right knee, X-rays taken in March 1999 and May 1999 
show no bony pathology.  Therefore, the Board finds no basis 
to assign a separate rating for arthritis pursuant to 
VAOPGCPREC 23-97 and Esteban.   

Similarly, the Board finds no basis for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1).  There is no 
evidence of hospitalizations related to the right knee 
disability.  The Board acknowledges that the veteran was 
denied employment due to physical restrictions on activity.  
However, denial of employment was predicated on restrictions 
due to each of the veteran's multiple disabilities, not just 
residuals of a right patella fracture.  There is no evidence 
that this disability alone has caused marked interference 
with employment.  

The Board notes that, in an April 1999 statement, the 
veteran's representative asserted that the March 1999 VA 
examiner refused to review a written description of ailments 
the veteran brought with him.  However, reviewing the 
examination report, it is clear that the examiner questioned 
the veteran as to the effect of the right knee disability on 
his ability to function in daily life and recorded the 
veteran's responses.  The veteran was free to submit 
additional statements to the RO as to these issues if he felt 
that the examination report was misleading or somehow 
insufficient.  

Finally, the Board observes that, in a recently decided case, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") held that a remand by 
the Court or the Board confers on the claimant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of 
the Board to insure compliance with remand instructions 
constitutes error and warrants the vacating of a subsequent 
Board decision. Id.  However, where a veteran has not been 
harmed by an error in a Board determination, the error is not 
prejudicial. Id. (citing 38 U.S.C.A. § 7261(b)) ("Court 
shall take due account of the rule of prejudicial error").  
According to the June 1998 Board remand, the VA examiner was 
to review the veteran's claims folder for purposes of the 
March 1999 VA examination.  The Board acknowledges that the 
examination report states that no files were available for 
review.  After the VA examination, the veteran underwent a 
physical examination by an independent physician at the 
request of the veteran's attorney.  That examination report 
contains a comprehensive review of the veteran's medical 
records since 1983.  Findings from this private physical 
examination were nearly identical to findings from the March 
1999 VA examination.  Therefore, under these specific 
circumstances, the Board concludes that any error made in 
failing to remand the case for a VA examination that includes 
a review of the claims folder is harmless error.   

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 10 percent for residuals of a fractured right 
patella.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.71a, Code 5257.   


ORDER

Entitlement to a disability rating greater than 10 percent 
for residuals of a fractured right patella is denied.  



			
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

